DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 6/9/2021. Claims 
1, 2, 4, 5, 7-9, and 12-17 have been amended. Claims 3, 6, 10, and 11 have been cancelled. Claims 18-24 are newly added. Claims 1, 2, 4, 5, 7-9, and 12-24 are pending.
	The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jennifer N. Hinton (Reg. no. 47,653) on 6/17/2021.

IN THE CLAIMS:
Please amend claim 22.

22. (Currently Amended) The device of claim 15, wherein the memory comprises at least one of: 
floating-gate-cells; 
PCRAM, 
RRAM, 
MRAM, 
MONOS components, 
nanocrystal cells, and 
ROM[.].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Claim 16 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
In claim 16, the “means” for “reading”, “setting”, “feeding”, and “further processing” are interpreted as error processing circuitry 1013 in Fig 10.


Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Franceschini et al. (20100281340) discloses a memory controller 202 that combines data compression and endurance coding in order to write to a non-volatile memory, where the write address is a page address and the write data is a page of data (e.g., 4K bits), and the codeword is written to the memory at the write address, and a read address is received (e.g., at a memory controller) and at block 404 a codeword stored at the read address is retrieved from memory 206. The codeword read from the memory 206 is input to the error correction decoder 506 which uses a decoding process corresponding to the ECC code index corresponding to the page address (i.e., the read address) in the RAM code table 204.  Depending on the page status (E/C/U), the output of the error correction decoder 506 is appropriately routed, where if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data. if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data. The original codeword written to memory is denoted by the vector v, which, in this example, is corrupted by an error vector e, such that upon reading, the received word is v+e.  This is input to an ECC decoder 902.  The ECC decoder 902 attempts to find an error pattern e such that H(v+e)=He. If the ECC 

However, with respect to independent claim 1, and similarly claims 15, 16, and 17, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “a k-from-n code in which k bits of n bits in a valid code word have a same value and remaining n-k bits have a different value, comprising: reading each of n states from n memory cells of a memory, respectively, during a reading window in a time domain, and when the n states do not form a code word of the k-from-n code, setting states of m of the n memory cells that have fastest states to respective states read during the reading window; setting states of n-m-x of the n memory cells that have slowest states to a different state than the states of the m of the n memory cells; setting states of x remaining memory cells to states corresponding to a first valid assignment; feeding the n state to an error processing stage, when the error processing stage does not indicate an error, processing the n states, when the error processing stage indicates an error, setting states of the x remaining memory cells to states corresponding to a second valid assignment and processing the n states with the second valid assignment.”



Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111